DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US Patent Publication 2011/0191707 in view of Nishizawa, US Patent Publication 2015/0169096 in view of Thorsander et al., US Patent Publication 2013/0227482 in view of Takehiro, US Patent Publication 2013/0061176.
Regarding independent claim 1, Lee et al. teaches an input device (interface 100 of figures 1 and 3-7 as given in paragraph 0032) comprising: 
an element to form an input member image in a space (paragraph 0034 describes how the hologram output unit 120 of figure 1 projects a display of virtual objects in space); 
a sensor (real object sensing unit 130 of figure 1) configured to detect an object in the space including an imaging position of the input member image (paragraphs 0035-0037 explain how the real object 10 is detected in the space including the hologram display area of the image as described in paragraphs 0034 and 0036); and 
a controller (control unit 160 of figure 1) configured to 
acquire, as an input parameter, at least one of a trajectory of a plurality of positions where the object is detected (paragraphs 0035 and 0037 describe the entire movement pattern of the real object 10 that is used as input as given in paragraph 0039 based on overlap with a virtual object), a duration time of detecting the object (paragraph 0043 describes a duration time of the object being in a position for more than a reference time), or a number of times the object is detected based on an output from the sensor, 
identify an input pattern according to a movement of the object based on the input parameter (paragraph 0039 explains that “the contact recognizing unit 150 identifies, in real time, the positions and movement patterns of the respective real object 10 and virtual object in the hologram display area projected by the hologram output unit 120 using the information on the position and movement pattern of the real object 10” where the movement pattern is an input pattern),
display a first image corresponding to no input operation as the input member image when no input operation is performed (paragraph 0044 explains that the control unit “controls the hologram output unit 120 to change the color or the shape of the virtual object that comes in contact with the real object 10” such that a first image is displayed if there is no interaction and another changed image is displayed if an input is performed), and 
display another image corresponding to the press operation as the input member image when the press operation is performed (paragraph 0044 explains that the control unit “controls the hologram output unit 120 to change the color or the shape of the virtual object that comes in contact with the real object 10” such that a first image is displayed if there is no interaction and another changed image is displayed if an input is performed).
Lee et al. teaches the formation of a display in space of the virtual objects of figures 3-7 but does not explicitly disclose a light source and a light guide plate configured to guide light from the light source to form an image in a space or that the controller is further configured to identify between a normal press operation and a long press operation according to the duration time of detecting the object.
Nishizawa teaches a light source (paragraph 0075 describes the situation of figure 2 where “the right backlight control unit 201 (right BL control unit 201) and the right backlight 221 (right BL 221) [function] as light sources”) and a light guide plate (light guide plates 261 and 262 of figure 2) configured to guide light from the light source to form an image in a space (paragraph 0056 describe how the light guide plates are used to guide image light to form an image in front of the user’s eyes) and that the controller is further configured to identify between a normal press operation and a long press operation according to the duration time (paragraph 0121 determines the difference between a normal click or press and a long or double click based on each being over a certain reference duration).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the structure and the concept of determining input taught by Nishikawa into the system of Lee et al. The rationale to combine would be to easily create a virtual image that can be adjusted so as to be easily visually recognized (paragraph 0056 of Nishizawa) and to intuitively control the device using touch clicks (paragraphs 0006-0007 of Nishizawa).
While Nishikawa teaches the use of a single click or press and a double click or press, Nishikawa does not explicitly teach to identify between a normal press operation and a long press operation according to the duration time of detecting the object and to determine that the normal press operation is performed when the duration time is less than a threshold value, determine that the long press operation is performed when the duration time is equal to or longer than the threshold value.
Thorsander et al. teaches to identify between a normal press operation and a long press operation according to the duration time of detecting the object (as given by the reference durations given in paragraphs 0133 and 0135) and to determine that the normal press operation is performed when the duration time is less than a threshold value (paragraph 0133 recites “the gesture is pressing on or performing an operation on the content item 411 for a short amount of time, for example 100 milliseconds. Pressing down on the content item 411 for this short period of time shall be referred to as a `short press` 420.”), determine that the long press operation is performed when the duration time is equal to or longer than the threshold value (paragraph 0135 recites “This `long press` 430 may be initiated either by holding down on a content item continuously for 100 ms and then a further 350 ms for a total of at least 450 ms, or it can be initiated by holding down on an already marked item for 350 ms. Other user inputs may be considered as equivalent to a long press, for example by repeating an operation or gesture on a content item may be considered as a gesture exceeding a time interval. For example, a double or triple click of a button or mouse may be considered as a `long press`.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the long and short press of Thorsander et al. as the single and double clicks of Nishikawa. The rationale to combine would be to make a simple substitution of known substitutes to yield predictable results.
Thus, (1) the prior art of Nishikawa taught a method (i.e. use of single or multiple clicks) which differed from the claimed device by the substitution of some components (i.e. using a short or long press) with other components (i.e. using single or double clicks); (2) a finding that the substituted components and their functions were known in the art is demonstrated by paragraphs 0133 and 0135 of Thorsander et al.; (see Graham factual inquiries above) (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable (i.e. Thorsander et al. recites in paragraph 0135 that “a double or triple click of a button or mouse may be considered as a `long press`” as described earlier in the same paragraph to be above a certain threshold time); and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. (i.e. paragraph 0135 of Thorsander et al. recites that “repeating an operation or gesture on a content item may be considered as a gesture exceeding a time interval”).
	The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), In re O’Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988), Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004), Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007), In re ICON Health & Fitness, Inc., 496 F.3d 1374, 83 USPQ2d 1746 (Fed. Cir. 2007), Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008), Muniauction, Inc. v. Thomson Corp., 532 F.3d 1318, 87 USPQ2d1350 (Fed. Cir. 2008), Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007), Eisai Co. Ltd. v. Dr. Reddy’s Labs., Ltd., 533 F.3d 1353, 87 USPQ2d 1452 (Fed. Cir. 2008), Procter & Gamble Co. v. Teva Pharm. USA, Inc., 566 F.3d 989, 90 USPQ2d 1947 (Fed. Cir. 2009), Altana Pharma AG v. Teva Pharm. USA, Inc., 566 F.3d 999, 91 USPQ2d 1018 (Fed. Cir. 2009), See MPEP § 2143 (B).
Lee et al. and Nishikawa and Thorsander et al. do not explicitly teach to 
display a second image corresponding to the normal press operation as the input member image when the normal press operation is performed, and 
display a third image corresponding to the long press operation as the input member image when the long press operation is performed.  
Takehiro teaches to
display a second image corresponding to the normal press operation as the input member image when the normal press operation is performed (paragraphs 0158 and 0189 describe how the state of the display can be gradually changed in accordance with the strength of the pressing such that a normal press will result in a greater protrusion than a stronger press), and 
display a third image corresponding to the long press operation as the input member image when the long press operation is performed (paragraphs 0158 and 0189 describe how the state of the display can be gradually changed in accordance with the strength of the pressing such that a long press will result in a lesser protrusion than a smaller press until the button is eventually flat).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the difference in display based on the type of button press as taught by Takehiro into the system of Lee et al. and Nishikawa and Thorsander et al. The rationale to combine would be to more faithfully mimic the action just like a button sticking out toward the user being gradually pressed by the pressure by the user's finger to improve operability and/or the like (paragraph 0158 of Takehiro).
Regarding claim 2, Lee et al. teaches the input device according to claim 1, wherein the controller is further configured to modify the input member image according to the identified input pattern (paragraph 0039 describes how the input pattern is analyzed to determine overlap with the image to determine selection as given in paragraphs 0041-0042 and changing a color or a shape of the virtual object that comes in contact with the real object as given in paragraph 0042).  
Regarding claim 3, Lee et al. teaches the input device according to claim 1, wherein the controller is further configured toATTORNEY DOCKET NUMBERPATENT APPLICATION OMR-US181433 5 
acquire the trajectory of the plurality of positions where the object is detected as the input parameter (paragraphs 0035 and 0037 describe the entire movement pattern of the real object 10 that is used as input as given in paragraph 0039 based on overlap with a virtual object), and 
identify a moving direction of the object from the trajectory of the plurality of positions where the object is detected (paragraphs 0035-0037 describe the vector of change defining movement and direction of the positions detected), and 
the input pattern includes the moving direction of the object (paragraph 0035 describes the movement pattern and vector of change, which encompasses direction of movement).  
Regarding claim 4, Lee et al. teaches the input device according to claim 3, wherein the sensor is further configured to detect the object at least at a reference detection point in the input member image, a first detection point located above the reference detection point, and a second detection point located below the reference detection point (paragraph 0035 describes how the real object 10 of figures 3-7 is detected in a full three-dimensional position coordinate system with reference to the virtual objects of paragraph 0039, such that detection points in all directions of a given reference point are detected).  
Regarding claim 5, Lee et al. teaches the input device according to claim 3, wherein the sensor is further configured to detect the object at least at a reference detection point in the input member image, a third detection point located leftward of the reference detection point, and a fourth detection point located rightward of the reference detection point (paragraph 0035 describes how the real object 10 of figures 3-7 is detected in a full three-dimensional position coordinate system with reference to the virtual objects of paragraph 0039, such that detection points in all directions of a given reference point are detected).  
Regarding claim 6, Lee et al. teaches the input device according to claim 3, wherein the controller is further configured to move the input member image in a direction corresponding to the moving direction of the object (paragraph 0059 describes the situation of figure 3 where a virtual object 12 or image is dragged in the direction of the moving real object 10 of the depicted finger).  
Regarding claim 7, Lee et al. teaches the input device according to claim 1, wherein 
the controller (control unit 160 of figure 1) is further configured to 
acquire the duration time of detecting the object as the input parameter (paragraph 0043 describes acquiring the duration time of contact as being over a reference time based on the duration time to detect the real object),ATTORNEY DOCKET NUMBERPATENT APPLICATION OMR-US181433 6 
identify the input pattern according to the duration time (paragraph 0035-0037 describe the identification of the input pattern based on the duration time to detect the real object), and 
output the signal according to the duration time (paragraphs 0035, 0037, and 0039 describe the movement pattern that is identified and output from the real object sensing unit 130 to the contact recognizing unit 150 and control unit 160 as depicted in figure 1 based on the duration time to detect the real object).  
Regarding claim 8, Lee et al. teaches the input device according to claim 7, wherein the controller is further configured to change the input member image according to the duration time (paragraph 0043 describes selection based on duration time and paragraph 0042 describes changing the color or shape of the virtual object based on selection).  
Regarding claim 10, Lee et al. teaches the input device according to claim 1. Lee et al. does not teach the device wherein 
the controller is further configured to 
acquire the number of times the object is detected within a predetermined time, and 
output the signal according to the number of times the object is detected within the predetermined time.  
Nishizawa teaches the device wherein 
the controller is further configured to 
acquire the number of times the object is detected within a predetermined time  (paragraph 0121 defines the input as being differentiated between a single click or detection and double clicks or detections within the predetermined detection time), and 
output the signal according to the number of times the object is detected within the predetermined time (paragraph 0099 describes the situation of figure 5 where the number of clicks or detections within the detection time are output to cause the associated action).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the concept of determining input as taught by Nishizawa in the system of Lee et al. The rationale to combine would be to intuitively control the device using touch clicks (paragraphs 0006-0007 of Nishizawa).
Regarding claim 11, Nishizawa teaches further the input device according to claim 10, wherein the controller is further configured to change the input member image according to the number of times the object is detected within the predetermined time (paragraph 0121 defines the input as being differentiated between a single click or detection and two clicks or detections within the predetermined detection time).  
Regarding claim 12, Nishizawa teaches further the input device according to claim 10, wherein the controller is further configured to identify between a single click and a double click according to the number of times the object is detected within the predetermined time (paragraph 0121 defines the input as being differentiated between a single click or detection and double clicks or detections within the predetermined detection time).  
Regarding claim 13, Lee et al. teaches the input device according to claim 1, wherein the sensor includes a photoelectric sensor (infrared detection described in paragraph 0036).
Regarding claim 14, Lee et al. teaches the input device according to claim 1, wherein the controller is further configured to output the signal according to the input pattern such that the signal has a plurality of command values (paragraphs 0039-0042 describe how the input pattern has a plurality of command values based on what virtual object the real object interacts with as depicted in figures 3-7 that are output to the control unit to cause the appropriate action to occur).  
Regarding claim 15, Lee et al. teaches the input device according to claim 1. Lee et al. does not teach the device further comprising: 
a plurality of signal lines configured to output the signal to an outside of the input device, wherein 
the controller is further configured to selectively output the signal from the plurality of signal lines according to the input pattern. 
Nishizawa teaches the device further comprising: 
a plurality of signal lines configured to output the signal to an outside of the input device (figure 2 depicts the multiple signal lines that output the given signals to the appropriate external devices), wherein 
the controller is further configured to selectively output the signal from the plurality of signal lines according to the input pattern (paragraph 0061 describes how the specific touch of the input pattern is selectively output as the track pad 14 outputs the signal corresponding to the detected content).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the concept of outputting the touch input signals as taught by Nishizawa in the system of Lee et al. The rationale to combine would be to intuitively control the device using touch clicks (paragraphs 0006-0007 of Nishizawa).
Regarding claim 16, Takehiro teaches further the input device according to claim 1, wherein 
the input member image includes a base portion and a button portion protruding from the base portion (figure 5A shows the image of the buttons with a base portion on screen 20 and a protruding button part of any of buttons 401-409), 
an amount of protrusion of the button portion from the base portion in the second image is smaller than that in the first image (paragraphs 0158 and 0189 describe how the state of the display can be gradually changed in accordance with the strength of the pressing such that a normal press will result in a greater protrusion than a stronger press), and 
the amount of protrusion of the button portion from the base portion in the third image is smaller than that in the second image (paragraphs 0158 and 0189 describe how the state of the display can be gradually changed in accordance with the strength of the pressing such that a stronger long press will result in a lesser press until the button is eventually flat).
Response to Arguments
Applicant's arguments filed 11/16/22 have been fully considered but they are not persuasive. Applicant contends that Nishikawa does not teach the difference between a long and short press, but rather a single or double click. The examiner disagrees. Based on the current recitation that a time length determines a long press, the double click of Nishizawa would be considered to be a long press. Thorsander et al. teaches in paragraphs 0133 and 0135 that a double click and a long press are equivalent. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited in the attached notice of references cited each teach similar virtual buttons that are visually changed to indicate interaction.
Lee et a., US Patent Publication 2009/0193361 teaches to
display a second image corresponding to the normal press operation as the input member image when the normal press operation is performed (paragraphs 0041 and 0049 describe a normal press operation based on capacitive coupling to result in the display of figure 4D), and 
display a third image corresponding to the long press operation as the input member image when the long press operation is performed (paragraphs 0042 and 0050 describe a long press operation based on capacitive coupling to result in the display of figure 4E).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the difference in display based on the type of button press as taught by Lee ‘361 into the system of Lee et al. and Nishikawa. The rationale to combine would be to provide accuracy as the user is provided with a visual indicator as to which user-selectable feature is being selected (paragraph 0038 of Lee ‘361).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260. The examiner can normally be reached Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627